Judgment. — And after a full hearing of the parties by their counsel, it appearing to the Court, upon the state of facts, that Sarah, the wife of said Daniel, petitioner as aforesaid, is not entitled to have a portion of the estate of the said John Brewer, deceased, in the same manner as if he had died intestate — it is therefore considered by the Court here that the said petition be dismissed, and that the respondent recover against the petitioners costs, taxed at, &c.
Vide Mass. Statutes, February 6, 1784, “ An Act pre [ *572 ] scribing the * manner of devising lands, tenements, and hereditaments.” sec. 8. See, also, Mass. Statutes, 12 Will. 3, c. 7.
Note.— The Chief Justice, in citing this case of Wild Ux. vs. Brewer, in the case of Church vs. Crocker, at Boston, said he well remembered it to have been thoroughly argued. (a)

 Church vs. Crocker, 3 Mass. Rep. 17. — Terry & Al. vs. Foster & Al. 1 Mass Rep. 146. — Wilder vs. Goss, 14 Mass. Rep. 357.